Title: James Monroe to Thomas Jefferson, 13 February 1818
From: Monroe, James
To: Jefferson, Thomas


                    
                        Dear Sir
                        Washington
Feby 13. 1818
                    
                    I enclose you a commission for Mr Sasserno, as consul for Nice, with a memo: from the dept of State, relating to its transmission to him, respecting which, we shall be happy to forward your views.
                    I enclose you also an extract from a letter of Gall Mr Gallatin, relating to Mr Cathalan, which it is thought proper for you to See. There are other things said of him, which injure his standing in society, of which, you perhaps have heard. They impute to him a scandalous life, as to women, such as is deemd so, by all where he is. I shall take no Step for the present, nor do I wish to take any that you do not approve.
                    An indirect offer of her mediation, by G.B. in our differences with Spain is the only material circumstancs circumstance, that has lately occurr’d in our foreign concerns—It was declin’d in a friendly manner, for reasons which I need not explain to you.
                    
                        with great respect & esteem your friend & servant
                        James Monroe
                    
                